Title: To Thomas Jefferson from George Jefferson, 26 December 1803
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 26th. Decr. 1803
               
               The note alluded to in your favor of the 20th. was presented to me for payment on the 16th. instant when it became due; as I concluded it had for the moment escaped your recollection, and that you would place funds in our hands in the course of a few days to retire it, I took it up.
               You may however consult your own convenience in reimbursing us, as we have no occasion whatever at this time for money.—these I assure you are not mere words of course, & written with the view to your accommodation only—but are literally true; for we do not wish during the present portentous state of affairs in Europe, which may produce we know not what changes here, to risk more than we already have at stake: preferring total idleness of our time & funds, to doing business which may turn out to be even worse than none.
               I find that eleven boxes of yours, with some other things were forwarded by Mr. Peytons waggon on the 20th. of October—amongst these I conclude were the window glass & table-china, and which I suppose were forwarded without your former letter upon the subject being adverted to.
               I am Dear Sir Your Very humble servt.
               
                  Geo. Jefferson
               
            